People v Todd (2017 NY Slip Op 08889)





People v Todd


2017 NY Slip Op 08889


Decided on December 21, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2017

Tom, J.P., Friedman, Renwick, Kahn, Kern, JJ.


5259 3655/12

[*1]The People of the State of New York, Respondent,
vAntoine Todd, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Heidi Bota of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jeffrey A. Wojcik of counsel), for respondent.

Judgment, Supreme Court, New York County (Jill Konviser, J.), rendered January 23, 2015, convicting defendant, upon his plea of guilty, of assault in the first degree, and sentencing him to a term of nine years, unanimously modified, on the law, to the extent of vacating the sentence and remanding for a youthful offender determination, and otherwise affirmed.
As the People concede, based on People v Middlebrooks (25 NY3d 516 [2015]) and People v Rudolph (21 NY3d 497 [2013]),
defendant is entitled to an explicit youthful offender determination.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 21, 2017
DEPUTY CLERK